Order entered April 18, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00586-CR

                        JOSE ANTONIO CERVANTES, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F17-76189-I

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on April 5, 2019, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE